EXHIBIT 10.1

 

Employment Agreement

 

1. TITLE

 

Robert Weiss (RSW) shall be the Chief Executive Officer and President of
Multimedia Platforms, Inc. ("MMPW"). RSW shall be the Chairman and Chief
Executive Officer of WiRLD Media, Inc. ("WIRLD"). RSW will report to the Board
of Directors of MMPW (the "Board"). For the sake of this agreement, both MMPW
and WIRLD shall be collectively referred to as the "Company."

 

2. TERM

 

Initial contract will be three (3) years. RSW's term of employment shall begin
on May 25, 2016. The Board will have an exclusive 90-day period (beginning one
year prior to end of contract) to negotiate a new contract, if desired.

 

3. GENERAL DUTIES

 

RSW will have all the responsibilities that a CEO normally has in a public media
company, including but not limited to overseeing the day-to-day management of
the Company, the full authority to enter into legal agreements for the Company,
to set all budgets and direct the spending of financial resources for the
Company, to establish and then lead the overall short-term and long-term
strategies for the Company, to lead the branding/PR initiatives for the Company,
and to hire and/or terminate employees, contractors, freelancers and consultants
for the Company.

 

4. SALARY

 



(a)

RSW's yearly base salary shall be at an annual rate of $250,000 ("Base Salary")
during the first 12 months of his Term. But, in consideration of the current
funding and cash-flow circumstances, RSW agrees to defer and accrue this full
Base Salary (the "Deferred Funds") through December 31, 2016 (the "Deferment
Period"). During this Deferment Period, the Company will pay RSW a total of $1
each day (the "Reduced Salary) for his services.

 



 

WEISS EMPLOYMENT AGREEMENT

Page #1

 

  

 

 



(b)

In consideration for deferring and accruing his Base Salary, on RSW's first day
of employment with the Company, the Company shall grant to RSW 1,000,000
fully-vested stock options with a strike price of 3-cents. The classification of
these stock options, ISO or NSO, shall be at RSW's determination subject to any
legal restrictions. For these Stock Options, as well as all other Stock Options
granted in this agreement, RSW shall have 10 years to exercise such options
whether or not he is still employed with the Company. The Company acknowledges
that it has now adopted the 2016 Equity Incentive Plan (the "Equity Plan ").

(c)

The Company shall pay RSW the Deferred Funds no later than January 6, 2017 (the
"Deferred Payments Deadline"). If RSW has not been paid all of the Deferred
Funds by the Deferred Payments Deadline, then any unpaid portion of the Deferred
Funds shall earn 10% annualize interest (compounded monthly) until all Deferred
Funds are fully paid to RSW. If all Deferred Funds are not fully paid to RSW
(with any interest) by May 31, 2017, then the Company shall issue to RSW
fully-vested stock options (the "Penalty Stock Options") with equivalent value
to the amount of Deferred Funds that RSW is still owed. These stock options
shall have a strike price of 3-cents. The classification of these stock options,
ISO or NSO, shall be at RSW's determination subject to any legal restrictions.
Penalty Stock Options are in addition to any Deferred Funds that RSW is owed.
And, if all remaining Deferred Funds are not fully paid to RSW (with any
interest) by August 31, 2017, then the Company is considered in breach of RSW's
contract. For this breach of contract, RSW is no longer obligated to serve as
CEO/President and Chairman/CEO, and the Company shall pay RSW a sum of money
equal to double the number of months of RSW's employment times his monthly Base
Salary ("RSW Salary Payout"); and all of RSW's stock options and/or warrants
become fully vested. If all the RSW Salary Payout, all unpaid Base Salary, all
unpaid Deferred Funds, and any unreimbursed business expenses are not paid to
RSW within 10 business days of this breach of contract, then any unpaid money
collectively earns 10% annualize interest (compounded monthly) until all monies
are fully paid to RSW.

(d)

After the Deferment Period, if RSW is not paid his full bi-weekly salary payment
in any given Company pay cycle, then the Company shall issue to RSW fully-vested
Penalty Stock Options with equivalent value to the amount of money that RSW
should have been paid. These stock options shall have a strike price of 3-cents.
The classification of these stock options, ISO or NSO, shall be at RSW's
determination subject to any legal restrictions. Penalty Stock Options are in
addition to any salary that RSW is owed for that pay period.

 



 

WEISS EMPLOYMENT AGREEMENT

Page #2

 

  

 

 



(e)

After the Deferment Period, if RSW is not paid for two consecutive pay cycles,
then the Company is considered in breach of RSW's contract. For this breach of
contract, RSW is no longer obligated to serve as CEO/President and Chairman/CEO,
and the Company shall pay RSW the RSW Salary Payout; and all of RSW's stock
options and/or warrants become fully vested. If all the RSW Salary Payout, all
unpaid Base Salary, all unpaid Deferred Funds, and any unreimbursed business
expenses are not paid to RSW within 10 business days of this breach of contract,
then any unpaid money collectively earns 10% annualize interest (compounded
monthly) until all monies are fully paid to RSW.

(f)

RSW's annual base salary increases will be set by the Board, but his base salary
shall increase by no less than $25,000 per year with each increase occurring on
the anniversary date of RSW's employment with the Company.

 



5. PAYMENT OF PREVIOUS DEBTS

 



(a)

The Company acknowledges that it owes Golden Gut Entertainment ("GGE") a total
of $108,966 in past-due payments (the "Legacy Payments") as of May 2, 2016, for
the prior consulting services of RSW.

(b)

The Legacy Payments shall be paid to GGE according the following schedule
("Legacy Payment Deadline"): $18,466 no later than RSW's first day of employment
with the Company; $6,500 no later than June 1, 2016; $15,000 no later than June
15, 2016; $6,500 no later than July 1, 2016; $15,000 no later than July 15,
2016; $6,500 no later than August 1, 2016; $15,000 no later than August 15,
2016; $6,500 no later than September 1, 2016; $6,500 no later than October 1,
2016; $6,500 no later than November 1, 2016; and $6,500 no later than December
1, 2016.

 



 

WEISS EMPLOYMENT AGREEMENT

Page #3

 

  

 

 



(c)

If the Company fails to pay GGE a Legacy Payment before any Legacy Payment
Deadline, then the Company shall issue to RSW fully-vested Penalty Stock Options
with equivalent value to the amount of money that GGE should have been paid.
These stock options shall have a strike price of 3-cents. The classification of
these stock options, ISO or NSO, shall be at RSW's determination subject to any
legal restrictions. These Penalty Stock Options are in addition to any Legacy
payments that GGE is owed for that month.

(d)

If the Company fails to pay GGE a Legacy Payment before any Legacy Payment
Deadline for two consecutive months, then the Company is considered in breach of
RSW's contract. For this breach of contract, RSW is no longer obligated to serve
as CEO/President and Chairman/CEO, and the Company shall pay RSW the RSW Salary
Payout; and all of RSW's stock options and/or warrants become fully vested. If
all the RSW Salary Payout, all unpaid Base Salary, all unpaid Deferred Funds,
and any unreimbursed business expenses are not paid to RSW within 10 business
days of this breach of contract, and if all unpaid Legacy Payments are not paid
to GGE within 10 business days of this breach of contract, then any unpaid money
collectively earns 10% annualize interest (compounded monthly) until all monies
are fully paid to RSW and GGE.

 



6. EQUITY

 



(a)

Under the Company's Equity Plan, on RSW's first day of employment with the
Company, the Company will grant to RSW an additional 3,000,000 non-vested stock
options ("RSW's Equity") with a strike price of 3-cents. RSW's Equity will vest
in equal, monthly amounts over the term of RSW's initial 3-year employment term.
The classification of these stock options, ISO or NSO, shall be at RSW's
determination subject to any legal restrictions.

(b)

Under the Company's Equity Plan, RSW's shall receive a yearly grant of
fully-vested, stock options which shall be paid and awarded to RSW within five
days after the Company files its Form 10-K with the SEC for Q4 of the previous
calendar year. The size of the grant shall be determined by the Board, but shall
be commensurate with that of other executives in similar companies. The
classification of these stock options, ISO or NSO, shall be at RSW's
determination subject to any legal restrictions.

(c)

If there is a "change of control" in the Company, then all equity and/or stock
options and/or warrants shall vest immediately.



 

 

WEISS EMPLOYMENT AGREEMENT

Page #4

 

  

 

  

7. MERIT-BASED AND DISCRETIONARY BONUSES

 



(a)

The performance metrics that dictate RSW's cash bonus shall be mutually agreed
to by the Board and by RSW no later than 90 days after the commencement of RSW's
employment. In RSW's first year of employment, RSW's performance-based cash
bonus amount shall be set solely by the Board no later than 90 days after
commencement of his employment. In the second and third year of RSW's
employment, RSW's performance-based cash bonus amount shall be set solely by the
Board no later than December 31st. During the term of RSW's employment, RSW's
bonus target shall never be less than 100% of his current Base Salary.

(b)

In RSW's first year of employment, the performance metrics that dictate RSW's
equity bonus shall be mutually agreed to by the Board and by RSW no later than
90 days after the commencement of RSW's employment (the "Equity Bonus
Performance Metrics). In the second and third year of RSW's employment, the
Equity Bonus Performance Metrics shall be mutually agreed to by the Board and by
RSW no later than December 31st. On RSW's first day of employment with the
Company, the Company will grant to RSW an additional 3,000,000 non-vested stock
options with a strike price of 3-cents ("RSW's Equity Pool"). During RSW's
initial 3-year term, RSW's Equity Pool will vest according to the yearly Equity
Performance Metrics referenced above. The Equity Performance Metrics will
collectively determine the exact percentage of distribution of RSW's Equity Pool
in any given year of RSW's employment. The classification of these stock
options, ISO or NSO, shall be at RSW's determination subject to any legal
restrictions.

(c)

Both the cash bonus and equity bonuses (collectively, the "Merit-Based Bonuses")
shall be paid and awarded to RSW within five days after the Company files its
Form 10-K with the SEC for Q4 of the previous calendar year. Under no
circumstances shall the cash and equity bonuses be paid to RSW any later than
March 31 in any given year. If the Company changes its fiscal year, all cash and
option vesting bonuses for a period of less than 12 months shall be pro rated so
the Executive shall not be penalized as a result.

 



 

WEISS EMPLOYMENT AGREEMENT

Page #5

 

  

 

 



(d)

During the Term of RSW's employment, the Board shall have the authority to award
RSW a Discretionary Bonus, in cash or the Company's common stock, based upon the
Executive's job performance, the Company's revenue growth or any other factors
as determined by the Compensation Committee.

(e)

To the extent that the Company's Founder/Chairman of the Board (the "Founder")
receives any bonuses for services during any year of RSW's employment, including
any Milestone Bonuses, then RSW shall receive a discretionary bonus equal to
100% of any bonuses awarded to the Founder/Chairman of the Board with identical
terms and conditions.

 



8. BOARD MEMBERSHIP

 

RSW shall serve as a member of the Board for as long as services are rendered in
the capacity of CEO/President of MMP, Chairman/CEO of WIRLD, or as an advisor to
the Company.

 

9. TERMINATION

 



(a)

In the event that the Board terminates RSW with cause, RSW would not be entitled
to any additional options or warrants beyond those that have already vested. RSW
would not be entitled to any severance payments or any merit bonus. RSW would
still be paid all unpaid Base Salary, all unpaid Deferred Funds, and any
unreimbursed business expenses, and GGE would be paid all unpaid Legacy
Payments, (collectively, the "Termination Payments.) The Termination Payments
must be paid in full to RSW and/or GGE within 10 business days of RSW's
termination date or any unpaid balance of Termination Payments shall be subject
to an annualized interest rate of 10% (compounded monthly).

(b)

In the event that the Board terminates RSW without cause, the Board removes RSW,
there is a breach in RSW's employment contract, or there is a reduction in RSW's
responsibilities or Base Salary – then all of RSW's options and warrants shall
become fully vested. RSW shall also receive a severance payment equal to the
remaining base salary owed on RSW's contract or 2x RSW's current base salary,
whichever is greater ("RSW Severance"). In addition, RSW shall receive
Merit-Based Bonuses equal to the most recently received Merit-Based Bonuses, and
RSW shall still be paid all unpaid Base Salary, all unpaid Deferred Funds, and
any unreimbursed business expenses, and GGE would be paid all unpaid Legacy
Payments, (collectively, the "Termination Payments.) The Termination Payments
must be paid in full to RSW and/or GGE within 10 business days of RSW's
termination date or any unpaid balance of Termination Payments shall be subject
to an annualized interest rate of 10% (compounded monthly).

 



 

WEISS EMPLOYMENT AGREEMENT

Page #6

 

  

 

 



(c)

Notwithstanding any of the above, in the event RSW voluntarily terminates his
employment with the Company, then RSW would not be entitled to any additional
options or warrants beyond those that have already vested. RSW would not be
entitled to any severance payments or any merit bonuses. RSW would still be paid
all unpaid Base Salary, all unpaid Deferred Funds, and any unreimbursed business
expenses, and GGE would be paid all unpaid Legacy Payments, (collectively, the
"Termination Payments.) The Termination Payments must be paid in full to RSW
and/or GGE within 10 business days of RSW's termination date or any unpaid
balance of Termination Payments shall be subject to an annualized interest rate
of 10% (compounded monthly). If requested by the Board, RSW would be required to
serve as an advisor to the Company for the duration of his term. Compensation
for serving as an advisor would be determined by the Board, but shall be no less
than $50,000 a year.

 



10. ADDITIONAL TERMS

 



(a)

RSW shall receive the customary employee benefits (medical/dental/vision
insurances, life/disability insurances, retirement/401K investing plans, leaves
of absence) to be determined by the Board. If the Company does not offer
medical/dental/vision insurances, and if legally possible, then the Company will
reimburse RSW for reasonable costs to cover such insurance.

(b)

The exact amount of RSW's paid vacation time shall be set by the Board, but
shall be no less than four (4) weeks in addition to holidays. Any unused days
will be carried over to the next 12-month period.

 



 

WEISS EMPLOYMENT AGREEMENT

Page #7

 

  

 

 



(c)

The Company shall reimburse and/or advance funds to RSW for reasonable business
expenses relating to his job as CEO/President. These include but as not limited
to job-related transportation, airline and train travel, hotel accommodations,
cellphone usage, business meals and business entertainment.

(d)

Until the Company raises at least $1,500,000 in new capital from the execution
date of this agreement, unless RSW gives his written or emailed his permission,
the Company shall not publicize RSW's employment in any manor, including but not
limited to any formal press release targeting the media, LGBTQ or entertainment
communities. But, the Company may do the following regarding RSW's employment:
file the required 8K with the SEC; issue a press release targeting the
financial/business community; and have direct conversations with potential
investors and bankers.

(e)

The Company will defend and indemnify RSW against all third-party claims,
actions, lawsuits, proceedings, demands, judgments, expenses (including
reasonable attorney fees), and losses/damages resulting from RSW's duties and
obligations with the Company. And, the Company will maintain both D&O and E&O
insurance commensurate with other publicly-held companies that covers RSW in his
role as CEO/President and as a member of the Board of the Company.

(f)

RSW shall have complete discretion over issuing both Incentive Stock Options
(ISOs) and Non-Qualified Stock Options (NSOs) to employees, contractors,
freelancers and consultants for the Company. However, RSW cannot issue any
single ISO or NSO that has a fair market value greater than $100,000 without the
explicit approval of the Board. In addition, RSW cannot issue ISOs or NSOs to
any officer of the company, including himself, without the explicit approval of
the Board.

(g)

Most Favored Nations: Any compensation and benefits awarded to the Founder, as
well as other provisions of the Founder's Employment Agreement or arrangement,
be identical to those of the Executive, except as otherwise provided in Section
4(c) of the Founder's Employment Agreement. Accordingly, any more favorable
provisions afforded to the Founder shall be deemed to be incorporated in this
agreement and be considered an amendment to this agreement unless RSW elects
otherwise.

(h)

Additional terms will be determined by the Board and RSW and shall be mutually
agreed upon prior to start of employment as CEO/President. A more formal and
more detailed Employment Agreement shall be completed no later than 45days after
the start of RSW's term.

 



 

WEISS EMPLOYMENT AGREEMENT

Page #8

 

  

 

  

ACCEPTED, ACKNOWLEDGED AND AGREED:

 

 



Multimedia Platforms, Inc.

Robert Weiss

 

 

 

 

 

By:/s/ Robert Blair

 

By:

/s/ Robert Weiss

 

NameRobert Blair

 

Name

Robert Weiss

 

TitleChairman

 

Title

Chief Executive Officer

 

Date:Date:



 

 

WEISS EMPLOYMENT AGREEMENT

Page #9

 

 

--------------------------------------------------------------------------------

 